                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., et al.,                :
               Plaintiffs,                      :        CIVIL ACTION
                                                :
       v.                                       :
                                                :
EASTERN MUSHROOM MARKETING                      :
COOPERATIVE, et al.,                            :        No. 15-6480
                Defendants.                     :

                                          ORDER

       AND NOW, this 12th day of May, 2021, after consideration of Defendants’ Motion for

Partial Summary Judgment Against Plaintiff Winn-Dixie, and the responses and replies thereto,

and for the reasons outlined in this Court’s Memorandum dated May 12, 2021, it is ORDERED

that Defendants’ Motion for Partial Summary Judgment (Document No. 286) is DENIED.



                                          BY THE COURT:

                                          /s/ Berle M. Schiller

                                          Berle M. Schiller, J.
